Citation Nr: 1032157	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  09-49 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of recovery of overpayments of nonservice-
connected pension benefits in the amount of $36,738.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1944 to May 1946.



This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 decision of the Department of 
Veterans Affairs (VA) Pension Center in the Milwaukee, Wisconsin, 
Regional Office (RO), which denied the Veteran's request for a 
waiver of the recovery of the overpayment of nonservice-connected 
pension benefits.

Although the Veteran does not dispute that an overpayment was 
created, he has submitted a letter asserting that he and his 
spouse only received $32,900.00 in special monthly pension 
benefits, rather than the $36,738.00 calculated by VA, and has 
requested that the RO "please explain the difference."  In 
light of the decision, below, to deny waiver of recovery of an 
overpayment, the Board refers the issue of the specific amount of 
the overpayment to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  An overpayment was created when the Veteran received non-
service connected pension benefits that were paid based on 
inaccurate information regarding his net worth and family income.

2.  The record contains evidence of misrepresentation of a 
material fact on the part of the Veteran as he did not promptly 
and correctly report his and his spouse's net worth and non-
Social Security income, despite having been repeatedly advised to 
fully disclose all sources of net worth and countable income to 
VA in order to avoid an overpayment of nonservice-connected 
pension benefits. 




CONCLUSION OF LAW

The requirements for a waiver of recovery of an overpayment of 
special monthly pension benefits have not been met and waiver of 
recovery is precluded.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board acknowledges that the issue of the 
validity of a debt is a threshold determination that must be made 
prior to a decision on a request for waiver of the indebtedness.  
Schaper v. Derwinski, 1 Vet. App. 430 (1991).  In this case, 
however, the Veteran does not dispute that an overpayment was 
properly created or that he received nonservice-connected pension 
benefits to which he was not legally entitled.  Nevertheless, the 
Veteran asserts that he should be entitled to waiver of the debt 
because it was the fault of VA.  Specifically, the Veteran 
contends that he initially went to the RO to seek "help with his 
medicine," and was told by a VA representative that he "did not 
need to provide any information about his net worth."  He 
further maintains that he was only expecting to "receive some of 
his medication through the VA program" and was surprised when he 
began receiving a monthly check for pension benefits.  

Notwithstanding the Veteran's reported surprise at receiving VA 
benefits, he now asserts that repayment of those benefits would 
pose an economic hardship on him and his spouse as it would cost 
them one-fifth of their total savings.  Additionally, the 
Veteran's son has submitted a November 2009 letter indicating 
that the Veteran and his spouse have already spent the total 
amount of the overpayment on essential home improvements and that 
their current combined income barely covers their medical and 
household expenses.  The Veteran's son has also stated that the 
Veteran's lifetime earning capacity has been significantly 
reduced by his longstanding health problems and has requested a 
waiver on those grounds.

The Board has considered the history of the Veteran's interaction 
with the VA regarding pension benefits.  Although the Veteran now 
maintains that he was only seeking help with his medicine and did 
not expect any compensation from VA, the record shows that he 
submitted an April 2004 application for a special monthly pension 
based on the need for aid and attendance.  That application 
expressly directed the Veteran to list his and his dependents' 
total net worth, including the sources and amounts of all stocks, 
bonds, real estate, and other property holdings.  Additionally, 
the Veteran was requested to specify all sources and amounts of 
monthly income that he and his dependents earned, and any 
additional sources of annual income.  

On his application, the Veteran reported that he and his spouse 
had monthly Social Security incomes of $849.00 and $520.00, and 
that they each received $138.00 in total interest and dividends 
each year.  However, the Veteran did not report any other net 
worth or income.  Instead, he filled in zeroes for all the other 
items pertaining to stocks, bonds, bank deposits, real estate, 
other property, total net worth, and all other income, and signed 
his name on the April 2004 application.

Based on the net worth and income information that the Veteran 
provided, the RO issued a June 2004 rating decision granting 
special monthly pension benefits, effective April 26, 2004.  
Later that month, the RO sent the Veteran a letter listing the 
total reported family income on which his award of benefits was 
based.  That letter advised the Veteran to inform VA immediately 
if there was any change in his or his dependents' net worth, 
income, or medical expenses so as to prevent a situation in which 
VA paid him too much money, which would "then have to be paid 
back."  38 C.F.R. § 3.277(a) (2009) (as a condition of granting 
or continuing pension, VA may require information, proofs, and 
evidence as is necessary to determine the annual income and the 
value of the corpus of the estate of such person, and of any 
spouse or child for whom the person is receiving or is to receive 
increased pension).

In February 2005, the Veteran submitted a signed Improved Pension 
Eligibility Verification Report in which he again listed his and 
his spouse's monthly Social Security earnings, but did not report 
any additional income or net worth.  The Veteran also indicated 
that his and his dependent's overall income had not changed since 
the previous year.  He subsequently received a letter, dated in 
April 2005, indicating that his special monthly pension benefits 
were being raised to compensate for his spouse's additional 
monthly medical expenses.  That letter again advised the Veteran 
to "immediately report" any change in income, net worth, or 
medical expenses, so as to prevent an overpayment.  38 C.F.R. 
§ 3.277(a) (2009).

The record thereafter shows that the Veteran continued to receive 
special monthly pension benefits for the next three years.  He 
also received periodic VA correspondence informing him of the 
factors affecting the right to payment of pension, and specifying 
that the rate of pension paid to a Veteran depends on the amount 
of family income and net worth.  Additionally, the Veteran was 
advised to notify VA immediately if there was any change in his 
or his dependent's income other than the annual Social Security 
increase, in accordance with the provisions of 38 C.F.R. § 
3.660(a) (2009).  Those provisions state that a Veteran who is 
receiving pension must notify VA of any material change or 
expected change in his income or other circumstances which would 
affect his or her entitlement to receive, or the rate of, the 
benefit being paid.

In December 2007, the Pension Maintenance Center sent the Veteran 
a letter indicating that he would not receive Eligibility 
Verification Report for the coming year because his family's only 
reported source of income was Social Security.  That letter 
advised the Veteran to inform VA if he or a dependent began 
receiving additional income, including interest from bonds or 
savings.  

In a written statement dated in March 2008, the Veteran reported 
that he and his spouse had received $8,513.00 in interest in 
2007, but did not specify the source of that additional income.  
In response, the Pension Maintenance Center sent the Veteran a 
July 2008 letter indicating that his net worth might be a bar to 
pension benefits and that his payments were being suspended to 
prevent any additional overpayment.  The Veteran was advised to 
complete a written form indicating exactly when he started 
receiving interest income and what was generating that income, 
and any additional information regarding his income and net worth 
for the periods from April 26, 2004, to December 31, 2008.  

In February 2009, the Veteran submitted an updated Improved 
Pension Eligibility Verification Report in which for the first 
time he reported information about his and his spouse's net worth 
from cash and non-interest bearing bank accounts, interest-
bearing bank accounts, and individual retirement accounts.  He 
also reported for the first time that he and his spouse derived 
additional income from sources other than Social Security, 
including interest from checking and IRA accounts, and a 2003 
inheritance from his sister.  The Veteran indicated that his 
family's total net worth was $135,759.22, effective April 26, 
2004, and that their current total net worth was $193,381.18.  

Based on that newly received information, the Pension Management 
Center determined that the Veteran had been ineligible for 
special monthly pension benefits since April 26, 2004, the 
effective date of award.  The Veteran was sent a due process 
letter in October 2008 proposing to adjust his VA benefits in 
view of his net worth and income.  Then, in January 2009, the RO 
adjusted the Veteran's pension benefits, effective April 26, 
2004, creating an overpayment of $36,738.00.  

In March 2009, the Committee for Waivers and Compromises at the 
RO (the Committee) denied the claim for a waiver, which the 
Veteran had filed earlier that month.  Although the Committee 
found the Veteran's fault in the creation of the debt to be 
"minimal," it nonetheless determined that he could provide for 
his basic life necessities and still repay his debt without 
incurring undue financial hardship.  

The Veteran requested a waiver of recovery of the overpayment of 
compensation benefits within 180 days of receiving notification 
of the indebtedness.  As he filed a timely application for waiver 
of the overpayment, he meets the basic eligibility requirements 
for a waiver of recovery of his VA indebtedness and the Board 
must consider whether a waiver of recovery of an overpayment may 
be granted.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 
1.963(b)(2) (2009).

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication of 
fraud, misrepresentation, or bad faith on the part of the person 
or persons having an interest in obtaining the waiver and if the 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 
(2009).  The phrase equity and good conscience means arriving at 
a fair decision between the obligor and the government.  
38 C.F.R. § 1.965 (2009).  In making the determination, 
consideration will be given to the following elements, which are 
not intended to be all inclusive:

(1) Fault of the debtor.  Where actions of 
the debtor contribute to the creation of 
the debt.

(2) Balancing of faults.  Weighing fault of 
debtor against Department of Veterans 
Affairs fault.

(3) Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4) Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended.

(5) Unjust enrichment.  Failure to make 
restitution would result in unfair gain to 
the debtor.

(6) Changing position to one's detriment.  
Reliance on Department of Veterans Affairs 
benefits results in relinquishment of a 
valuable right or incurrence of a legal 
obligation.   

However, there cannot be any indication of fraud, 
misrepresentation, or bad faith on the part of the person seeking 
the waiver.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.963 
(2009).  Any misrepresentation must be more than non-willful or 
mere inadvertence.  38 C.F.R. § 1.962(b) (2009).  The term bad 
faith generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation in a 
VA benefits or services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent intent, 
is undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss to 
the government.  38 C.F.R. § 1.965(b)(2) (2009).  Lack of good 
faith is an absence of an honest intention to abstain from 
undertaking unfair advantage of the holder or the government.  38 
C.F.R. § 1.965(b)(2) (2009).  

The Board is mindful that the Committee found the Veteran to be 
free from fraud, misrepresentation, or bad faith.  Nevertheless, 
the Board must render an independent determination on that issue.  
Ridings v. Brown, 6 Vet. App. 544 (1994).  Based on a review of 
the relevant evidence in this matter, the Board finds that a 
waiver of recovery of the overpayment is precluded by law because 
the overpayment is the result of the misrepresentation of a 
material fact by the Veteran.

The Board has carefully considered the Veteran's assertions that 
he was only seeking help with his medicine, rather than VA 
compensation, and was told by a VA representative that he did not 
have to provide any information about his net worth.  
Nevertheless, the record shows that the Veteran submitted a 
signed application for special monthly pension based on the need 
for aid and attendance and then repeatedly filed Eligibility 
Verification Reports in which he reported his family's net worth 
as zero and declined to provide complete and accurate information 
about his and his spouse's incomes.  He was notified that those 
income figures that he reported were used to determine his 
eligibility for pension.  That evidence indicates that the 
Veteran had knowledge that he was seeking VA compensation in the 
form of special monthly pension benefits and that he 
misrepresented a material fact with intent to gain those 
benefits.  Moreover, the Board finds that the Veteran's repeated 
failure to report his family's total net worth and income after 
having been repeatedly instructed regarding the importance of 
doing so indicates that his misrepresentation was willful and was 
not due to mere inadvertence, but was undertaken intentionally.  
Furthermore, there is no evidence of record to suggest that the 
Veteran was unaware of his or his spouse's net worth or income 
information at the time he applied for special monthly pension 
benefits.  Rather, the misrepresentations of his and his spouse's 
net worth and incomes appear to have been undertaken with 
knowledge of the likely consequences of a special monthly pension 
award and resulting loss to the Government in the form of pension 
benefits being paid to the Veteran to which he was not entitled.  
Additionally, the Board finds that the Veteran's failure to fully 
report his family's financial status correctly was material as it 
directly resulted in the creation of the overpayment.  

Based on the foregoing, the Board finds that there was willful 
failure on the Veteran's part to disclose a material fact, with 
intent to obtain or retain eligibility for special monthly 
pension benefits, which led to the creation of an overpayment 
when benefits were paid.  Thus, waiver of overpayment is 
precluded pursuant to 38 U.S.C.A. § 5302 (West 2002).  In light 
of this finding of misrepresentation, the Board need not address 
the elements of equity and good conscience listed above, such as 
whether repayment would cause undue hardship, because where there 
is misrepresentation of a material fact, waiver of recovery of 
overpayment is precluded by law.  38 U.S.C.A. § 5302(c) (West 
2002); 38 C.F.R. §§ 1.963 (2009).  Accordingly, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim and waiver of recovery of the overpayment of VA 
compensation benefits is not warranted.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Finally, with respect to VA's duties to notify and assist the 
Veteran with his claim, the provisions of law and regulations 
that set forth notice and assistance requirements on the part of 
VA in the adjudication of certain claims are not applicable to 
claims involving the validity of creations of overpayment or 
requests for waiver of recovery of overpayments.  Lueras v. 
Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. 
App. 132 (2002).


ORDER

Waiver of the recovery of the overpayment of nonservice-connected 
pension benefits is denied.  

____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


